Citation Nr: 0120458	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  98-08 322	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for Hodgkin's disease, 
claimed as due to herbicide exposure, for the purpose of 
accrued benefits.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for paralysis, claimed as due to treatment received in 
a VA medical facility in March 1996, for the purpose of 
accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and daughter-in-law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1966 and he died in July 1997. 

This matter comes before the Board of Veteran's Appeals 
(Board) from a March 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  A September 1999 Board decision denied, as not 
well grounded, the claims of service connection for Hodgkin's 
disease, claimed as due to herbicide exposure, and 
compensation pursuant to 38 U.S.C.A. § 1151 for right-sided 
paralysis, claimed as due to treatment received in a VA 
medical facility in March 1996, both claimed for the purpose 
of accrued benefits.  That decision was appealed to the 
United States Court of Appeals for Veterans Claims (the 
Court) which entered an Order vacating and remanding the case 
in light of the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The initial claim in May 1997 requested compensation under 
38 U.S.C.A. § 1151 for right-sided paralysis.  However, upon 
further review of the testimony before the undersigned in 
March 1999, it appears that such compensation is not claimed 
for right-sided paralysis but for paralysis of the veteran 
from the waist down following a lumbar puncture during VA 
hospitalization in March 1996, inasmuch as there is evidence 
of right-sided paralysis at least as early as 1992, prior to 
VA treatment in 1996.  Also, the March 1998 rating decision 
on appeal addressed non-Hodgkin's lymphoma, whereas at the 
time of the veteran's death he had an appeal pending from a 
December 1994 denial of service connection for "Hodgkin's 
lymphoma"(no appeal having been taken from the denial in 
July 1995 of service connection for diabetes).  However, it 
is now clear that the claim is for Hodgkin's disease.  
Accordingly, this issue as been recharacterized, as stated 
above. 

The veteran was notified in September 1993 that service 
connection for post-traumatic stress disorder (PTSD) was 
denied.  He was notified in December 1994 that service 
connection for a skin disorder, claimed as due to herbicide 
exposure, was denied.  He was notified in July 1995 that 
service connection for diabetes was denied.  No appeal was 
taken from any of the denials.  However, at the March 1999 
hearing the appellant sought to claim service connection for 
a skin disorder, claimed as due to herbicide exposure, and 
for PTSD, for the purpose of accrued benefits.  While it does 
not appear that following the above noted denials the veteran 
ever again filed a claim during his life-time for service 
connection for PTSD or a skin disorder, these matters are 
referred to the RO for consideration.  In this regard, the 
attention of the RO is drawn to the holding in Jones v. West, 
136 F.3d 1296, 1299-3000 (Fed. Cir. 1998) in which the United 
States Court of Appeals for the Federal Circuit held that, 
together, 38 U.S.C.A. §§ 5101 and 5121 (West 1991 & Supp. 
1997) "compels the conclusion that, in order for a surviving 
spouse to be entitled to accrued benefits, the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision."

The Board notes that effective July 9, 2001 a final rule will 
become effective, at 38 C.F.R. § 3.309(e), providing that 
diabetes presumptively due to exposure to herbicides for 
those veterans that served in Vietnam.  However, at the March 
1999 hearing no claim was set forth for service connection 
for diabetes as presumptively due to inservice herbicide 
exposure, for the purpose of accrued benefits, nor does it 
appear that following the 1995 denial the veteran had ever 
again claimed service connection for diabetes.  

Lastly, in the Informal Hearing Presentation it was alleged 
that additional evidence had been submitted but that after 
consultation with the Board's Administrative Staff it 
appeared that the evidence was not on file.  It appears that 
this a reference to evidence submitted at the 1999 hearing 
and which is filed within the claim file.  Thus, unless it is 
otherwise alleged, this contention will be considered moot.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA which redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Adjudication of accrued benefits claims is based on evidence 
on file at the date of death.  38 U.S.C.A. § 5121 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.1000 (2000).  See also Zevalkink 
v. Brown, 6 Vet. App. 483, 489-90 (1994).  However, VA 
records which are not on file are constructively deemed to be 
in VA possession and, thus, must be obtained in adjudication 
of claims for accrued benefits.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Here, there is evidence that the veteran 
received treatment for many years for a pituitary adenoma, 
including radiation therapy, from private clinical sources.  
On the other hand, it is alleged that he received radiation 
treatment for Hodgkin's disease.  

It the 1999 hearing it was indicated that there were VA 
clinical records of treatment at VA facilities in August, 
Georgia, and Columbia, South Carolina which are not on file.  
In fact, there are no VA outpatient treatment (VAOPT) records 
on file prior to 1990 nor after 1993.  As to this, at the 
1999 hearing it was stated that the veteran had received 
VAOPT for his ears which had caused an intracranial shunt to 
move, leading to his several private and VA hospitalizations 
in 1996.  It was requested that the complete records of his 
VA hospitalizations from the 17th to the 21st of March 1996 
and from March 23rd to September 27th 1996 be obtained in 
conjunction with his claim under 38 U.S.C.A. § 1151.  

Also, VA Form 10-9009, Agent Orange Registry Code Sheet 
reflects that following an VA Agent Orange evaluation in 1992 
the diagnoses included malignant pituitary adenoma and 
Hodgkin's disease.  Also, a March 1992 letter from a VA 
Environmental physician states that the "results of your 
examination and laboratory tests indicate that you have a 
malignant pituitary adenoma [and] [H]odgkins disease."  
However, it was also stated that "[t]hese conditions do not 
seem to be related to the possible exposure to Agent 
Orange."  The Board notes that Hodgkin's disease is a 
disorder presumptively due to herbicidal exposure in Vietnam.  
See 38 C.F.R. § 3.309(e) (2000).  There is on file a Report 
of Contact in January 1995 indicating that the VA physician 
that wrote the March 1992 letter could not find any basis as 
to why Hodgkin's disease was included in the 1992 letter and 
that a new examination was to resolve the issue.  Thereafter, 
a VA general medical examination in July 1995 noted a 
"history of Hodgkin's disease" and the diagnoses included 
Hodgkin's disease.  Thus, the clinical basis for any 
diagnosis in the claim file of Hodgkin's disease remains 
unclear.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain: (1) all records 
of VA treatment, evaluation or 
observation, as an inpatient or 
outpatient, of the veteran at VA 
facilities in August, Georgia and 
Columbia, South Carolina prior to 1990 
and after 1993; (2) all records 
underlying the February 1992 VA Agent 
Orange evaluation and all records 
relating to the veteran's VA 
hospitalization from the 17th to the 21st 
of March 1996 and from March 23rd to 
September 27th 1996; (3) particular 
attention (in light of testimony 
rendered) should be given to obtaining 
any written authorization, permission or 
release for the lumbar puncture that was 
performed during VA hospitalization from 
the 17th to the 21st of March 1996.  Any 
records received should be associated 
with the claims folder.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought 
remain denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


